
	
		I
		111th CONGRESS
		1st Session
		H. R. 4230
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Blumenauer
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committees on
			 Oversight and Government
			 Reform, Ways and
			 Means, Energy and
			 Commerce, and Veterans’
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To limit access of Members of Congress to
		  Government-administered health care benefits so long as comprehensive health
		  reform legislation has not become law.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Reality Check Act.
		2.Limiting access
			 of Members of Congress to Government-administered health care benefits so long
			 as comprehensive health reform legislation has not become law
			(a)In
			 generalEffective for months
			 beginning after the date of the enactment of this Act, no Member of or delegate
			 to the United States House of Representatives and no Member of the United
			 States Senate shall be eligible for any Government-administered health care
			 benefit until the first day of the first month following the date on which
			 comprehensive health reform legislation is signed into law.
			(b)DefinitionsIn
			 this section:
				(1)Government-administered
			 health care benefitThe term
			 Government-administered health care benefit includes health care
			 benefits or services under or through any of the following:
					(A)FEHBPChapter
			 89 of title 5, United States Code (relating to the Federal Employees Health
			 Benefits Program or FEHBP).
					(B)MedicareThe
			 Medicare program under title XVIII of the Social Security Act.
					(C)VAThe
			 Department of Veterans Affairs.
					(D)OAPThe
			 Office of the Attending Physician in the United States Capitol.
					(E)FSAPayment
			 through a flexible spending account program.
					(2)Comprehensive
			 health reform legislationThe
			 term comprehensive health reform legislation means an Act of
			 Congress that includes at least all of the following:
					(A)Establishment of
			 an inclusive and accessible health insurance marketplace which includes a
			 public health insurance option.
					(B)A prohibition of
			 discrimination in health benefits coverage based on pre-existing conditions and
			 a prohibition on the imposition of lifetime limits on coverage.
					(C)A limit on the
			 ability of health insurance issuers to charge higher premiums due to health
			 status, age, or gender.
					(D)A requirement that
			 health insurance issuers expend a minimum medical loss ratio of at least 85
			 percent of premium dollars on medical care, rather than on administration,
			 marketing, and profit, and refund to consumers or subsequently adjust premiums
			 insofar as it fails to meet such loss ratio.
					(E)Establishment of
			 an essential health benefits requirement for all health insurance coverage that
			 includes coverage of hospitalization, physician services, prescription drugs,
			 preventive services with no cost-sharing, mental health services, and oral
			 health and vision for children.
					(F)Preserving
			 individual choice of doctors and health providers.
					(G)Providing a
			 sliding scale of affordability credit to low- and moderate- income individuals
			 and families and limiting annual out-of-pocket spending for all income levels
			 to prevent bankruptcies from medical expenses.
					(H)Creating shared
			 responsibility among individuals, employers, and government to ensure that all
			 Americans have affordable coverage of essential health benefits.
					
